Citation Nr: 1817946	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  03-07 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to a right shoulder injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 25, 1991 to March 26, 1991.  He also had active duty for training (ACDUTRA) from June 13, 1979 to October 31, 1979 and June 9, 2001 to June 23, 2001, with additional periods of Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case has an unusually lengthy procedural history.  Most recently, the appeal was denied by the Board in June 2016.  However, the Veterans Claims Court vacated this decision in July 2017.  The matter has since been returned to the Board for appellate consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this appeal.

In reaching this conclusion, the Board does not disregard that this issue has been in appellate status since 2002.  However, the Court's July 2017 Memorandum Decision explicitly held that the most recent January 2016 VA opinion was inadequate, for its failure to consider the Veteran's contention that he overused his left shoulder to compensate for his service-connected right shoulder injury during his career at a feed mill plant, which required extensive lifting of heavy weights.  As such, another opinion must now be obtained which assesses this theory of entitlement.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination to assess the nature and etiology of the left shoulder disorder.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer opinions as to the following:

a.  identify all left shoulder disorders during the course of this appeal;  

b.  for each identified diagnosis, opine whether it is at least as likely as not (50 percent probability or more) that the disorder began in service, was caused by service, or is otherwise related to service; and,

c.  for each diagnosis, opine whether it is at least as likely as not (50 percent probability or more) that the disorder was caused or aggravated by the Veteran's service-connected right shoulder injury or the treatment thereof.  

In this regard, the examiner must explicitly assess whether the Veteran's left shoulder disorder was at least as likely as not (50 percent probability or more) caused by overuse, due to his need to overcompensate for his service-connected right shoulder injury.    
      
The examiner must also explicitly address the positive evidence of record, including a February 2014 treatment record where the Veteran reported that his right shoulder injury required him to "use his left shoulder extensively" and the January 2016 examiner's notation that the Veteran's left shoulder impingement was due to "wear and tear" associated with his work history.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for all opinions or conclusions expressed.  It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

2.  Readjudicate the left shoulder claim.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his attorney and provide an appropriate period for response.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

